Citation Nr: 0520224	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2002.


FINDINGS OF FACT

1.  The veteran has refractive error in both eyes.

2.  An acquired disability involving the eyes is not of 
service origin.  

3.  Bilateral carpal tunnel syndrome, first diagnosed many 
years after service, is not of service origin or related to 
any incident in service.


CONCLUSIONS OF LAW

1.  An acquired disability of the eye was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Right carpal tunnel syndrome was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  Left carpal tunnel syndrome was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a January 2002 statement 
of the case, a February 2005 supplemental statement of the 
case, and VCAA letters were sent in November 2002 and 
February 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The November 2002 and February 2004 letters informed the 
veteran of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining records and relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  

The Board notes that the November 2002 and February 2004 
letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  


The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) and his official 
personnel records were lost in a fire at the National 
Personnel Records Center (NPRC) in 1973.  The only document 
concerning his active military service that has been located 
is a DD-214.  The DD-214 reflects that his specialty title 
was Clerk.  

The United States Court of Appeals for Veterans Claims 
(Court), in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), has 
held that where service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  The veteran was both notified 
that his service medical records had been destroyed and 
invited to provide copies of any service medical records he 
had in his possession as well as to file alternative records.  

In a letter dated November 1993, Dr. J.W. indicated that the 
veteran was seen for a routine eye examination.  The veteran 
complained of a loss of vision over the last several months 
in his left eye.  Best corrected acuity of the right eye was 
20/20, and the left eye was 20/30.  The examiner indicated 
that the veteran was typically presbyopic for age 59.  
External examination was unremarkable with pupils equal, 
round, reactive to light and accomodation.  Biomicroscopy was 
unremarkable; arcus rings were noted in both eyes.  

Internally the eyes were totally unremarkable, no retinopathy 
or maculopathy was seen.  There were some subtle pigmentary 
changes in the macula of the left eye, which the examiner 
found to be unremarkable.  The examiner noted that mild 
nuclear sclerosi was the reason for the loss of visual acuity 
in the left eye, especially in light of the fact that he 
could not find any other particular problems.  

In a letter dated November 1993, Dr. P.V. indicated that the 
veteran was examined.  It was stated that the veteran's eye 
examination was normal, with the exception of nuclear 
sclerosis, more so on the left than on the right, corneal 
arcus, and decreased foveal reflexes bilaterally.  Amsler 
grids were normal.  There was 20/20 vision on the right, and 
20/25-2 vision on the left, with best refraction.  The 
examiner stated that the veteran's maculae did not appear to 
be perfect, and most of his decreased vision was secondary to 
nuclear sclerosis.

In a letter dated February 1996, Dr. S.W. indicated that in 
1993, the veteran "suffered a physically disabling injury to 
his arm when a defective light bulb broke while he was 
changing it.  This injury has left him with diminished 
feeling and function in his arm, and amongst other things 
curtailed his ability to indulge in a serious longtime 
activity, golf."

A private nerve conduction examination, dated April 1996, 
indicates that the veteran complained of bilateral hand 
numbness with computer work.  The diagnosis was severe 
demyelinating sensory polyneuropathy affecting both upper 
extremities, thought to be an autoimmune polyneuropathy, and 
severe bilateral carpal tunnel syndrome with axonal loss.

In a letter to the Department of Health and Social Services, 
dated April 1996, the veteran stated that he had pain in his 
hands and had been in an accident in June 1994, in which he 
severed the ulnar nerve and an artery.  He also stated, "for 
the last ten years my work necessitated the full time use of 
a computer.  Given my constant symptoms of severe pain, 
tingling, numbness in my fingers and weakness in my hands 
using a computer has become impossible."

An October 1996 letter from Dr. S.G. indicates that the 
veteran had dramatic carpal tunnel syndrome as proven by EMG 
and nerve conduction study.  Treatment records submitted by 
Dr. S.G., dated August 1995 through November 1997, indicate 
that in April 1996 the veteran was found on EMG to have a 
significant carpal tunnel syndrome, left greater than right, 
and underwent bilateral carpal tunnel release in 1997.

An April 1997 private evaluation report from Dr. S.M. 
indicates that the veteran had pain at the base of both 
thumbs.  It was noted that he had symptoms for a number of 
years, but over the last two to three years, the pain had 
become somewhat worse.  The veteran was examined.  Dr. S.M. 
noted that the veteran was a candidate for a basal joint 
arthroplasty.  It was agreed between Dr. S.M. and the veteran 
that surgery was not yet necessary.

In a statement dated in October 2000, the veteran stated that 
while in service he was issued two pairs of glasses.  He 
stated that he had another examination while he was stationed 
in Japan because he "wasn't doing well with the first 
prescription pair of glasses."  He remembered that in July 
1956, he was asked to read an eye chart with and without his 
glasses on, and didn't do well on either attempt.  

The veteran stated that he was trained by the Army to be a 
Clerk Typist/Supply Clerk, and remembered spending several 
hours each day in typing class for about eight or nine weeks.  
He stated that by the end of the school session his hands 
were bothering him to the point that he would have to "let 
them drop to my side to get them to work."  He stated that 
while on assignment in Japan, he was sent to a supply office 
and spent his entire day typing out supply requests for the 
hospital, and then was put into a personnel section where he 
typed and updated service records most of the day.  

At the November 2000 VA nerve examination, the veteran stated 
that while holding a rifle in basic training, his hands would 
go numb and his fingers would tingle.  He stated that he had 
to drop his hands to get the feeling back.  He reported that 
he did a lot of typing in supply school while in service.  He 
stated that after service, he worked for Raytheon as an 
analyst, and used adding machines and computers.  He reported 
that in 1994, the pain was so bad that he retired early and 
went on social security because of his hand problems.  He 
reported having operations on both right and left arms for 
carpal tunnel syndrome.  He stated that the tingling was 
gone, but the strength was not back in his hands.  

He complained of flare-ups that were manifested by numbness 
and were aggravated by activities that required the use of 
his arms/hands.  Such flare-ups were severe enough to wake 
him from sleep, and lasted from three to fifteen minutes.  
The flare-ups included pain, weakness, functional loss, but 
no fatigue.  There were paresthesias and dysesthesias, which 
caused interference with his daily activities.  On 
examination, the cranial nerves were intact.  Motor strength 
was 5 out of 5 except for the abductor pollicis brevis, which 
was 3 out of 5 on the right, and the on the left it was 4 out 
of 5.  There was positive Tinel's sign bilaterally at the 
wrists.  He had scars at the wrists from bilateral carpal 
tunnel release, and a scar on the left medial mid-forearm 
from an ulnar nerve injury with tenderness and neuroma 
formation.  

As for sensation, there was a decreased pin in the left ulnar 
area.  There was increased sensitivity of pin on the left 
thenar area.  There was no change to pin distally in the 
feet.  The diagnoses were bilateral carpal tunnel status post 
surgical intervention for carpal tunnel with persistence of 
signs of carpal tunnel abnormality; EMG diagnosis of severe 
axonal predominantly sensory neuropathy with very mild ankle 
jerk diminishment; and left traumatic ulnar neuropathy with 
neuroma formation.  

The November 2000 VA eye examination indicates that the 
veteran reported having decreased vision since leaving 
service.  The examiner noted that "visual acuity in the 
distance uncorrected right eye was 2400 and left eye was 
2200."  The best-corrected visual acuity was 20/20 in the 
right eye, and 20/20 in the left eye.  There was no diplopia.  
Visual fields were completely normal using a 3-4 E Goldman.  
Internal examination was normal.  All findings were normal, 
and the veteran's eyes were perfectly normal.

In a statement dated March 2002, the veteran indicated that 
his glasses prescription changed almost every time he had a 
checkup, from 1956 to the present.  

At the July 2002 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified in pertinent 
part that going into service he had no eye problems.  He 
stated that while in basic training a rifle blew up and "got 
me over my right eye with a piece of the stock."  He stated 
that he didn't go to sick call, but some time after that, 
there was deterioration in his eyesight.  He indicated that 
sometime in early 1955 he was prescribed glasses, and since 
he was discharged from service, his eye condition continued 
to deteriorate.   

With regard to his carpal tunnel syndrome, the veteran stated 
that while in the service he had problems with his hands when 
he typed.  He indicated that later on in his career, when he 
had to "get into computers," his carpal tunnel problems 
surfaced.  He stated that carpal tunnel symptoms first 
surfaced in the mid-1950s when he was in service, and then 
resurfaced in the 1980s when he started to use computers full 
time. 

Records were received in May 2004 from Dr. J.D., a private 
optometrist.  The October 2003 record indicates diagnoses of 
myopia, presbyopia, and "non-prolif" diabetic retinopathy.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may be granted for any disease or 
disability that is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A congenital or developmental defect, such as refractive 
error of the eye, is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
However, a superimposed injury or disease which occurs 
during, or as a result of, active service may be service-
connectable.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a layperson is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


I.  Bilateral Eye Disability.

The veteran contends that he had no problems with his eyes 
prior to military service, and that while in basic training, 
he sustained an injury to the right eye when a rifle blew up, 
causing piece of the stock to strike your right eye.  He has 
stated that he did not seek any medical treatment, but 
noticed deterioration in his vision sometime afterwards, and 
was later prescribed glasses while serving in Japan.  

As noted above, a review of the record shows that the 
veteran's service medical records could not be obtained from 
the National Personnel Records Center.  

The first post-service medical evidence of an eye disorder is 
from November 1993, more than 36 years following the 
veteran's release from active duty.  At that time, best-
corrected acuity of the right eye was 20/20, and of the left 
eye was 20/30 and it was determined that the examination was 
normal, with mild sclerosi being the cause of the loss of 
visual acuity in the left eye.  Additionally, the November 
2000 VA eye examination indicates that the veteran's eyes 
were perfectly normal. 

The records received in May 2004 from a private optometrist 
show myopia and presbyopia.  These are refractive errors and 
not disabilities for which service connection may be granted.  
38 C.F.R. § 3.303.  Also, diagnosed was diabetic retinopathy.  
However, there is no medical evidence which relates this 
disorder to service or a disability of service origin. 

Accordingly, the Board finds that service connection for a 
bilateral eye disability is not warranted.  The evidence is 
not in equipoise as to warrant consideration of the benefit 
of the doubt doctrine.  38 C.F.R. § 3.102 (2004).


II Carpal Tunnel Syndrome of the Right and Left Upper 
Extremities.

The veteran contends that while in service he spent many 
hours typing, and that his hands would bother him to the 
point that he would have to "let them drop to my side to get 
them to work."  The veteran also has stated that while 
holding a rifle in basic training, his hands would go numb 
and his fingers would tingle.  

In this regard the first clinical evidence of carpal tunnel 
syndrome was in 1996 many years after service.  The evidence 
indicates that in the early 1990s the veteran sustained an 
injury to the ulnar nerve.  Also an April 1996 private nerve 
conduction examination noted that the veteran complained of 
bilateral hand numbness from computer work.  The subsequent 
medical records, including the November 2000 VA examination, 
confirm the presence of bilateral carpal tunnel status post-
surgical intervention.  However, there is no medical evidence 
of record, which related the bilateral carpal tunnel syndrome 
to service. 

Accordingly, service connection for bilateral carpal tunnel 
syndrome is not warranted.  The evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.

Entitlement to service connection for right carpal tunnel 
syndrome is denied.

Entitlement to service connection for left carpal tunnel 
syndrome is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


